      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
GREGORY K. CLARK,

      Plaintiff,

v.                                              CASE NO.: ___________________
THE FLORIDA DEPARTMENT
OF CORRECTIONS, an agency
of the State of Florida,

     Defendant.
___________________________/

                                   COMPLAINT
      Plaintiff, GREGORY K. CLARK, by and through the undersigned counsel,

hereby sues the Florida Department of Corrections (“FDC”), and alleges as follows:

                                 INTRODUCTION
      1.     This is a civil rights action for monetary damages. Plaintiff is an inmate

incarcerated in Defendant FDC’s prison system. Plaintiff is suing Defendant FDC

for deliberating depriving him of medically necessary treatment for hepatitis C.

Specifically, Plaintiff sues FDC for intentionally discriminating against him on the

basis of disability in violation of the Americans with Disabilities Act (“ADA”) and

the Rehabilitation Act (“RA”).
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 2 of 25




                           JURISDICTION AND VENUE

      2.       This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331 in that this is a civil action arising under the U.S. Constitution.

      3.       Venue is proper in the Northern District of Florida, Tallahassee

Division, as Defendant FDC is headquartered with its principal place of business in

Tallahassee, Florida and a substantial part of the events or omissions giving rise to

Plaintiffs claims occurred in the Northern District of Florida. See 28 U.S.C. § 1391.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       Plaintiff has complied with all conditions precedent and has fully and

properly exhausted all administrative remedies prior to filing this action.

Alternatively, Plaintiff alleges that administrative remedies were unavailable to him

and therefore need not be exhausted prior to filing suit.

                                   THE PARTIES

      6.       Plaintiff is an inmate incarcerated in Defendant FDC’s prison system.

He has been incarcerated since December 30, 2015. Throughout his incarceration,

Plaintiff has been housed, and was denied treatment for his HCV, at numerous

prisons owned and operated by Defendant FDC, including Reception and Medical

Center (“RMC”), Holmes Correctional Institution (“Holmes CI”), Suwannee

Correctional Institution (“Suwannee CI”), Union Correctional Institution (“Union


                                         –2–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 3 of 25




CI”), Hamilton Correctional Institution (“Hamilton CI”), and Okaloosa Correctional

Institution (“Okaloosa CI”).

      7.     Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities throughout the State, including every prison where

Plaintiff was housed and denied treatment for his HCV throughout his incarceration,

and receives federal funds to operate its agency. Defendant FDC is headquartered in

Tallahassee, Florida. Defendant FDC is responsible for the medical care of all

individuals confined in its prison system. Further, FDC is responsible for overseeing

the operations of its medical contractors. FDC discriminated against Plaintiff—a

qualified individual with a disability due to his infection with chronic HCV—by

deliberately depriving him of medically necessary treatment for his chronic HCV.

      8.     At all times relevant hereto, FDC had a non-delegable duty to provide

constitutionally-adequate medical care to all prisoners in Florida.

                                      FACTS

                    Background Information on Hepatitis C

      9.     Hepatitis C is a blood borne disease caused by the hepatitis C virus

(“HCV”). The virus causes inflammation that damages liver cells and is a leading

cause of liver disease and liver transplants.

      10.    HCV can be either acute or chronic. In people with acute HCV, the

virus will spontaneously clear itself from the blood stream within six months of


                                        –3–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 4 of 25




exposure. Chronic HCV, on the other hand, is defined as having a detectable HCV

viral level in the blood at some point six months after exposure. Fifty (50) to eighty

(80) percent of infected people will develop chronic HCV.

       11.       Liver inflammation caused by chronic HCV can significantly impair

liver function and damage its crucial role in digesting nutrients, filtering toxins from

the blood, fighting infection, and conducting other metabolic processes in the body.

Liver inflammation can also cause fatigue, weakness, muscle wasting, skin rashes,

and arthritis.

       12.       People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring. When scar tissue begins to take

over most of the liver, this extensive fibrosis is termed cirrhosis. Scar tissue cannot

perform the job of normal liver cells, so fibrosis reduces liver function and results in

the same symptoms mentioned above, but with greater intensity. Fibrosis can also

lead to liver failure and hepatocellular carcinoma (liver cancer).

       13.       The amount of liver scarring a patient has is usually measured on the

METAVIR scale. On this scale, a person can be classified F0 (no fibrosis), F1 (mild

fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4 (cirrhosis).

       14.       Among those with chronic HCV, the majority will develop progression

liver disease and approximately 20% will develop cirrhosis in a 20-year timeframe.




                                          –4–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 5 of 25




Patients with rapid fibrosis liver progression may reach cirrhosis within as short a

timeframe as one year.

      15.    Cirrhosis    causes    additional   painful    complications,    including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue. Most of these complications can

occur before cirrhosis. If they go untreated, some can cause death, often from

infection, bleeding, and fluid accumulation.

      16.    Abdominal ascites can require paracentesis, a procedure wherein a

needle is inserted into the abdomen to drain the fluid. Without this periodic

procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

      17.    Moreover, once an HCV patient’s liver has cirrhosis, it may not be

reversible. Some patients with cirrhosis may have too much scar tissue in the liver,

even if the liver can heal to some degree once the virus is eliminated by treatment.

If scar tissue persists, the patient may still experience the complications of cirrhosis,

including liver cancer.




                                          –5–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 6 of 25




      18.    Chronic HCV is, as a matter of law, a serious medical need. See

Mitchell v. Nobles, 878 F.3d 869, 876 (11th Cir. 2017).

      19.    Plaintiff’s disabling condition was chronic HCV. In other words,

Plaintiff’s “disability” was chronic HCV, as defined under the ADA and RA.

                             General Prevalence of HCV

      20.    Approximately 2.7 to 3.9 million Americans have chronic HCV.

      21.    In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population

had HCV.

      22.    In 2013, HCV caused more deaths than sixty other infectious diseases

combined, including HIV, pneumococcal disease, and tuberculosis.

      23.    Approximately 19,000 people die of HCV-caused liver disease every

year in the United States.

      24.    HCV is the leading indication for liver transplants in the United States.

                                  HCV in Prison

      25.    The prevalence of HCV in prison is much higher than in the general

population. It is estimated that between 16% and 41% of the United States’ jail and

prison population has HCV. Thus, incarceration is a risk factor for HCV.

      26.    Defendant FDC has reported to the media and researchers that 5,000 to

5,272 of its approximately 98,000 inmates have HCV. As of August 8, 2016,


                                        –6–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 7 of 25




Defendant FDC listed 4,797 inmates as having HCV in its internal records. As of

late-2017, it was estimated that FDC had knowledge of at least 7,000 inmates who

were infected with HCV.

      27.   In fact, because it is estimated that between 16% and 41% of

incarcerated people have HCV, it is likely that between 14,700 and 40,184 FDC

inmates have HCV. The true number is likely at the higher end of that spectrum

because of the high prevalence of HCV in Florida: Between 2009 and 2013, rates of

acute HCV in Florida increased by 133%.

                           Standard of Care for HCV

      28.   For many years, there were no universally safe and effective treatments

for HCV. The standard treatment prior to 2011, which included the use of interferon

and ribavirin medications and sometimes required injections, had a long treatment

duration (up to 48 weeks), failed to cure most patients, and was associated with

numerous side effects, including psychiatric and autoimmune disorders, flulike

symptoms, gastrointestinal distress, skin rashes, and severe anemia. Moreover, not

all drug regimens worked for all types of HCV, and many could not be given to

patients with other comorbid diseases.

      29.   In 2011, however, the Food and Drug Administration (“FDA”) began

approving new oral medications, called direct-acting antiviral (“DAA”) drugs,

which have proven to work more quickly, cause fewer side effects, and treat chronic


                                         –7–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 8 of 25




HCV much more effectively. At first, they were designed to work in tandem with

the old treatment regimen. But beginning in 2013, the FDA began to approve DAA

drugs that can be taken alone.

       30.    As of late-2013, DAA drugs became available for HCV patients.

       31.    These DAA drugs have far fewer side effects, dramatically greater

efficacy, a shorter treatment duration (12 weeks), and are administered orally

(commonly a once-daily pill) rather than by injections. They have truly

revolutionized the way HCV is treated.

       32.    Most importantly, 90 to 95% of HCV patients treated with any of these

DAA drugs are cured, whereas the old treatment regime only helped roughly one

third of patients.

       33.    For HCV, a “cure” is defined as a sustained virologic response (SVR)—

i.e., no detectable HCV genetic material in the patient’s blood—for three months

following the end of treatment.

       34.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (“AASLD”) and the Infectious Disease

Society of America (“IDSA”) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV. The

results of that review have been published in a comprehensive document called the




                                         –8–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 9 of 25




HCV     Guidance,     which     is   updated    regularly    and       is   available   at

www.hcvguidelines.org.

      35.    The HCV Guidance set forth the medical standard of care for the

treatment of HCV, which is well-established in the medical community.

      36.    In 2014, the AASLD/IDSA panel, through the HCV Guidance,

recommended treatment with DAA drugs for all persons with chronic HCV. The

recommendation reflected the continuing medical research showing the safety,

tolerability, efficacy, and dramatic benefits of the DAA drugs.

      37.    Treatment with DAA drugs has been the standard of care for the

treatment of HCV since 2014.

      38.    Under this standard of care, treatment with DAA drugs is expected to

cure nearly all infected persons.

      39.    The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in

the likelihood of the manifestations of cirrhosis and associated complications, a 70%

reduction in the risk of liver cancer, a 90% reduction in the risk of liver-related

mortality, and a dramatic improvement in quality of life.

      40.    Treatment must be provided timely to ensure efficacy. Delay in

treatment increases the risk that the treatment will be ineffective.




                                         –9–
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 10 of 25




                    Public Health Benefits of Treatment in Prison

      41.    Providing expanded HCV screening and DAA treatment in Florida’s

prisons would greatly reduce the number of new HCV cases in the community.

Curing the disease while people are in prison would prevent inmates from

transmitting it when released, and testing would diagnose numerous individuals who

were unaware they were infected, thus allowing them to seek treatment once

released.

      42.    Studies have shown that providing DAA treatment to everyone with

chronic HCV increases long term cost-savings. One study even found that restricting

DAA treatment access until patients were in the later stages of fibrosis actually

results in higher per-patient costs because, while it may be initially less expensive to

delay administering DAAs, over the course of treatment, the follow-up care

outweighs the initial costs.

      43.    Thus, early DAA treatment has the potential to both drastically reduce

the incidence of HCV in the general population and also to reduce the costs

associated with serious complications from untreated HCV, such as liver transplants

and liver cancer.




                                         – 10 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 11 of 25




       FDC’s Statewide Policy and Practice of Not Providing Treatment
                       to Inmates with Chronic HCV
      44.    From late 2013, when DAAs first became available, until

approximately October of 2017, Defendant FDC had a policy and practice of

refusing to provide treatment for chronic HCV.

      45.    Defendant FDC enforced such policy and practice despite knowing that

the failure to provide DAA drugs to inmates with HCV subjects those inmates to an

unreasonable risk of pain, liver failure, cancer, permanent damage to their health,

and even death. By doing so, Defendant FDC has caused the unnecessary and wanton

infliction of pain and an unreasonable risk of serious damage to the health of inmates

infected with HCV, including the Plaintiff.

      46.    Despite knowing that DAAs were the standard of care for the treatment

of chronic HCV since 2014, Defendant FDC and its medical contractors—including

Corizon and Centurion—failed and/or refused to provide DAAs to Plaintiff and

thousands of other, HCV-infected inmates throughout the state, in contravention of

the prevailing standard of care and with deliberate indifference to the serious medical

needs of inmates with chronic HCV in Florida. This policy of refusing to treat HCV

was implemented because of the cost of the treatment.




                                        – 11 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 12 of 25




       47.    It was not until FDC was court-ordered 1 to begin providing DAAs to

HCV-infected inmates that Plaintiff and thousands of other inmates received

medically necessary treatment for their chronic HCV.

       48.    As a result of FDC’s failure and/or refusal to provide DAA drugs, over

100 inmates died of untreated HCV and hundreds more suffered irreparable liver

damage.

       49.    Defendant FDC also unjustifiably delayed providing treatment to HCV-

infected inmates, even though the standard of care requires treatment as early as

possible. Delayed DAA treatment increases the risk that the treatment will be

ineffective. If treatment is delayed until a patient develops decompensated cirrhosis,

a liver transplant may provide the only cure.

       50.    At all times relevant hereto, Defendant FDC categorically withheld

treatment from FDC inmates with HCV but did not categorically withhold treatment

from inmates with other similar diseases or conditions (such as HIV) or from other

inmates without similar diseases or conditions.

       51.    Defendant FDC had a policy under which inmates with chronic HCV

were not provided lifesaving medications for their serious medical need and




1
  See Hoffer v. Jones, 290 F. Supp. 3d 1292 (N.D. Fla. 2017) (granting preliminary injunction);
see also Hoffer v. Inch, 382 F. Supp. 3d 1288 (N.D. Fla. 2019) (granting permanent injunction).

                                            – 12 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 13 of 25




disability, while inmates with other medical needs and disabilities had access to

lifesaving medications.

      52.    FDC refused to provide FDC inmates, including the Plaintiff, with the

necessary treatment for their HCV, and the only treatment recommended under the

prevailing standard of care, because of the cost of the treatment.

              Defendant FDC Deliberately Deprived Plaintiff of
             Medically Necessary Treatment for His Chronic HCV
      53.    Plaintiff has been incarcerated in the Florida prison system since

December 30, 2015. He has a history of HCV since prior to the date of his December

30, 2015 incarceration. At his initial intake health screening in or about January

2016, Plaintiff informed the medical staff at CFRC that he had HCV. Thereafter, a

blood draw was performed by medical staff, which confirmed Plaintiff’s diagnosis

with HCV. Plaintiff was subsequently referred to the Chronic Illness Clinic for his

chronic HCV for “monitoring.”

      54.    Throughout his incarceration, Plaintiff regularly inquired about the

condition of his liver and requested treatment for his HCV. All of Plaintiff’s requests

were denied. Moreover, Plaintiff was not adequately informed of the severity of his

liver disease and the substantial health risks associated with chronic HCV.

      55.    From January 2016 until July 2018, Plaintiff was only given routine

blood draws to monitor his HCV. He was not provided DAAs or any other treatment




                                        – 13 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 14 of 25




for HCV even though treatment with DAAs was required under the standard of care

since 2014.

      56.     DAA medications were available to Defendant FDC upon request.

However, Defendant did not recommend, request, or provide DAA drugs to Plaintiff

until approximately July of 2018, notably after FDC was sued in federal court in

Hoffer and ordered to provide DAA treatment to Plaintiff.

      57.     Whether an FDC inmate receives DAA treatment almost exclusively

relies on the inmate’s METAVIR or fibrosis score (F0-F4). Under FDC’s guidelines,

inmates are then prioritized for treatment based on their fibrosis score, which reflects

the stage and progression of their liver disease. Nonetheless, until December 2017,

Defendant FDC failed to require or perform the necessary tests to determine the stage

and progression of Plaintiff’s HCV, and thus, whether Plaintiff truly met the criteria

for treatment under FDC’s guidelines.

      58.     It was not until December of 2017—approximately two years after FDC

initially diagnosed him with HCV—that Plaintiff was given a FibroSure test to

determine his fibrosis score. The results showed a fibrosis score of F3, thus

indicating that Plaintiff had advanced fibrosis and that his liver was very nearly

cirrhotic. However, Plaintiff suffered from advanced fibrosis and his liver was very

nearly cirrhotic prior to December 2017. In fact, FDC was well-aware of this fact,

as demonstrated by the fact that Plaintiff’s medical records throughout his


                                         – 14 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 15 of 25




incarceration are replete with documentation of Plaintiff’s HCV and his worsening

liver function. In particular, Plaintiff’s medical records clearly document the fact

that Plaintiff suffered from life-threatening advanced fibrosis (and very nearly

cirrhosis) of the liver, as well as other countless serious and severe resultant, related,

and/or associated medical conditions and effects, including without limitation, liver

inflammation activity, abnormal (i.e., elevated) blood AST and ALT levels,

persistent and extreme fatigue and low energy, increased muscle weakness, joint

pain, dizziness, abdominal discomfort and distension, poor appetite, and nausea,

throughout his incarceration. Despite Plaintiff’s clinical presentation, no DAA

treatment was provided to Plaintiff at that time, or in the months and years thereafter.

      59.    For years Plaintiff was led to believe that he was on the “list” to be

treated. However, Defendant FDC refused and/or failed to provide treatment to

Plaintiff from December 2015 to July 2018, in part to save costs and increase profits.

Treatment was only provided to Plaintiff after the Court in Hoffer ordered FDC to

begin providing DAA treatment to HCV-infected inmates. There was no medical

reason or justification for the failure to provide Plaintiff with DAAs prior to his

ultimate date of treatment.

      60.    Throughout his incarceration, Plaintiff repeatedly and specifically

requested medical treatment for his HCV. Defendant FDC refused these requests. In

fact, Plaintiff was told that he did not qualify for treatment under FDC’s treatment


                                         – 15 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 16 of 25




guidelines. Instead, Plaintiff’s medical providers merely continued to “monitor”

Plaintiff’s HCV from January 2016 until FDC was mandated to provided him DAAs

in July 2018.

      61.    Plaintiff repeatedly requested an accommodation for his chronic,

serious, severe, and life-threatening HCV—that is, treatment which could result in a

cure for his disability. This request for DAA treatment was a request for a reasonable

accommodation in that DAA drugs are the only recommended form of treatment

capable of clearing HCV from Plaintiff’s body. Nonetheless, FDC failed to

recommend, request, or provide Plaintiff with such treatment until July 2018.

      62.    Plaintiff’s request for DAA drugs as treatment for HCV was a

reasonable request for a reasonable accommodation, as FDC is required to provide

such medication as treatment for HCV under both the standard of care since 2014

and the United States Constitution.

      63.    Despite Plaintiff’s HCV-diagnosis, serious, severe, and life-threatening

HCV-related conditions symptoms, and repeated requests for treatment, Plaintiff

was not provided DAA treatment until July 2018.

      64.    Plaintiff should have received treatment with DAA drugs as early as

December 2015, at the outset of his incarceration, in accordance with the prevailing

standard of care.




                                        – 16 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 17 of 25




      65.     From the outset of his incarceration in December 2015, Plaintiff

suffered from well-known, well-documented, serious, severe, and life-threatening

advanced fibrosis (and very nearly cirrhosis) of the liver, and other serious

complications associated therewith, due to Defendant’s refusal and delay in

providing treatment for his HCV.

      66.     Plaintiff has suffered and continues to suffer from a variety of

symptoms directly caused by or associated with HCV including, but not limited to:

persistent and extreme fatigue and low energy, increased muscle weakness,

dizziness, joint pain, abdominal discomfort and distension, poor appetite, and

nausea. In fact, some days Plaintiff’s is unable to muster up enough strength to get

out of bed.

      67.     Plaintiff has also suffered and continues to suffer from a variety of

symptoms or conditions indirectly caused by or associated with HCV including, but

not limited to: advanced fibrosis, liver inflammation activity, and abnormal (i.e.,

elevated) blood AST and ALT levels.

      68.     Plaintiff was denied DAA treatment for his chronic HCV because those

FDC had a statewide policy and practice of not providing DAA drugs to HCV

inmates. This policy and practice was implemented for non-medical reasons,

including, inter alia, the cost of the treatment.




                                         – 17 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 18 of 25




      69.    In other words, Defendant’s refusal to provide DAA treatment for non-

medical reasons constituted a deliberate indifference towards Plaintiff and his

serious medical need and disability.

      70.    By being denied access to DAA treatment for his HCV by the

Defendant FDC, Plaintiff was denied meaningful access to prison programs,

services, and activities, including access to medical services.

      71.    The irreparable damage suffered by Plaintiff may have been prevented

if not for Defendant’s unconstitutional denial and delay of treatment for HCV.

Plaintiff continues to suffer damages as a result of Defendant’s deliberate

indifference to his serious medical need and disability.

      72.    As a result, Plaintiff has suffered serious, substantial, life-threatening,

and permanent injuries, including irreparable liver damage, as a result of

Defendant’s failure to provide him necessary medical care and treatment for his

chronic HCV.

                             COUNT I
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                      (Against Defendant FDC)

      73.    Plaintiff incorporates and re-alleges paragraphs 1 through 72 as if fully

set forth herein.




                                        – 18 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 19 of 25




      74.    This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.

      75.    The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C.

§§ 12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an

affirmative duty on public entities to create policies and procedures to prevent

discrimination based on disability.

      76.    Defendant FDC is a “public entity” within the meaning of 42 U.S.C.

§ 12131(1) and 28 C.F.R. § 35.104.

      77.    Plaintiff had chronic HCV, which is a physiological disorder or

condition that affects one or more body systems, including but not limited to the

digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems,

and is therefore a physical impairment. 42 U.S.C. § 12102(1) & (2); 28 C.F.R.

§ 35.108(a) & (b). This physical impairment substantially limits one or more major

life activities, including but not limited to eating, walking, bending, lifting,

concentrating, thinking, and communicating; the operation of major bodily functions

such as digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic

systems; and the operation of the liver. 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).




                                       – 19 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 20 of 25




      78.    In other words, Plaintiff’s chronic HCV caused him to have a disability

as defined under the ADA. Stated differently, Plaintiff’s disability was chronic HCV.

      79.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      80.    Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives him as having such an

impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).

Defendant FDC has subjected Plaintiff to a prohibited action because of an actual or

perceived physical impairment.

      81.    Plaintiff was a qualified individual with a disability because he met the

essential eligibility requirements for the receipt of services or the participation in

programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      82.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).




                                        – 20 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 21 of 25




      83.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC subjected Plaintiff to discrimination. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      84.    DAAs are the only effective medical treatment available for HCV under

the prevailing standard of care, and is the constitutionally-required treatment under

the Eighth Amendment. Plaintiff requested DAA treatment for his HCV, which was

a request for a reasonable accommodation for his HCV. By denying or delaying in

providing DAA treatment to Plaintiff, Defendant FDC refused or failed to provide

Plaintiff a reasonable accommodation for his request for treatment of his HCV in

violation of Title II of the ADA.

      85.    Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      86.    Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      87.    DAAs were readily available to Defendant FDC during this time period

and yet it categorically refused to provide Plaintiff with treatment that the medical

community deems essential.


                                        – 21 –
     Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 22 of 25




      88.    Defendant FDC denied and delayed providing Plaintiff with the

necessary treatment and reasonable accommodation for his HCV because of the cost

of the treatment and accommodation.

      89.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

Such violations include but are not limited to:

             (a)    FDC’s decision to adopt and enforce a policy of not providing

      treatment to HCV-infected inmates;

             (b)    FDC’s refusal to provide Plaintiff with necessary medical

      treatment for his HCV, and the only treatment available under the prevailing

      standard care;

             (c)    FDC’s refusal to provide Plaintiff with DAA drugs because of

      the high, unbudgeted cost of the treatment; and

             (d)    To the extent it lacked sufficient funds to purchase and treat

      HCV-infected inmates like Plaintiff with DAAs, FDC’s refusal or failure to

      even request adequate funding from the Florida Legislature.

      90.    Had Defendant FDC not delayed but instead provided Plaintiff with

DAA treatment and the reasonable accommodation he requested throughout his

incarceration, Plaintiff would not have suffered additional injuries, including both

physical injuries and emotional pain and suffering.


                                        – 22 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 23 of 25




      91.      Defendant FDC owed Plaintiff a non-delegable duty to ensure that his

wellbeing would not be compromised as a result of discrimination based on his

disability. As such, Defendant FDC is vicariously liable for the actions of any and

all persons or entities Defendant FDC contracted out its medical services to or

otherwise designated to care for Plaintiff.

      92.      As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered and continues to suffer from harm and violation of

his ADA rights.

      WHEREFORE, Plaintiff demands judgment against Defendant FDC for

compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.

                               COUNT II
            SECTION 504 OF THE REHABILITATION ACT (RA)
                        (Against Defendant FDC)

      93.      Plaintiff incorporates and re-alleges paragraphs 1 through 72 as if fully

set forth herein.

      94.      This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.



                                         – 23 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 24 of 25




      95.    Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).

      96.    Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      97.    Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability (chronic HCV). 29 U.S.C. § 794(a); 29

U.S.C. § 705(20); 28 C.F.R. § 42.503(a).

      98.    Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      99.    Defendant FDC denied Plaintiff—a qualified handicapped person—the

opportunity accorded to others to participate in programs and activities. 28 C.F.R. §

42.503(b)(1).

      100. Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      101. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.


                                         – 24 –
      Case 4:21-cv-00067-AW-MJF Document 1 Filed 02/02/21 Page 25 of 25




      102. As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his RA rights.

      WHEREFORE, Plaintiff demands judgment against Defendant FDC for

compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts alleged above.

                                        Respectfully submitted,

                                        ANDREWS LAW FIRM
                                        822 North Monroe Street
                                        Tallahassee, Florida 32303
                                        T: (850) 681-6416 / F: 681-6984
                                        /s/ John M. Vernaglia
                                        JOHN M. VERNAGLIA (FBN 1010637)
                                        RYAN J. ANDREWS (FBN 0104703)
                                        DAVID A. WEISZ (FBN 1023229)
                                        john@andrewslaw.com
                                        ryan@andrewslaw.com
                                        david@andrewslaw.com
                                        service@andrewslaw.com
                                        Counsel for Plaintiff




                                        – 25 –
